Title: From George Washington to Charles Cotesworth Pinckney, 5 December 1796
From: Washington, George
To: Pinckney, Charles Cotesworth


                        
                            My dear Sir, 
                            Philadelphia 5th Decr 1796
                        
                        Not being able to recollect with certainty, whether I expressed to you my ardent
                            desire that no favourable occasion might be omitted, by you, of Signifying how much it was
                            my wish, and the wishes of the People of this country, that that friend to it—Mr de la
                            Fayette—could be liberated from his confinement, is the cause of my giving you the trouble
                            of this address.
                        Not in my public character, have I conceived myself authorised to move in this
                            business; but in my private one I have used, and shall continue to use, every exertion in my
                            power to effect this much desired object. For surely if a hard fate has attended any one,
                            the fortunes of this gentleman has met it.
                        It would give me much pleasure to hear of your safe arrival after an agreeable
                            passage; and that your reception from the French Directory has been favourable.
                        Of politics, or on matters of public concern, I shall say nothing—because you
                            are too recently from this country to need information on the first subject—and from the
                            Office of State you receive all that can be given on the second.
                        In presenting compliments to Mrs and Miss Pinckney, Mrs Washington unites hers
                            along with those of My dear Sir Your most Obedt and Affectionate Servt
                        
                            Go: Washington
                            
                        
                    